per curiam:
Los peticionarios, Andrés Sierra Quiñones, Antonia Dávila Torres y la sociedad legal de gananciales compuesta por ambos, solicitan la revisión de la resolución emitida el 19 de septiembre de 2001 por el Tribunal de Circuito de Apelaciones, mediante la cual se confirmó, en apelación, una resolución interlocutoria y una sentencia final dictadas por el Tribunal de Primera Instancia, Sala Superior de Mayagüez. Mediante el primer dictamen, el foro de instancia declaró “sin lugar” una solicitud para en-mendar las alegaciones de la demanda y mediante el se-gundo, desestimó la demanda sobre “división de comuni-dad y enriquecimiento injusto”.
Una copia de la notificación de la resolución de la cual se recurre fue archivada en autos el 28 de septiembre de 2001. Una moción de reconsideración oportunamente pre-sentada fue declarada “no ha lugar” mediante una Resolu-ción de 16 de octubre de 2001, copia de cuya notificación fue archivada en autos el 24 de octubre de 2001.
*743I
Andrés Sierra Quiñones y Antonia Dávila Torres pre-sentaron una demanda “sobre división de comunidad y en-riquecimiento injusto” el 7 de mayo de 1998 en el Tribunal de Primera Instancia, Subsección de Distrito, Sala de Cabo Rojo. Alegaron que estaban casados entre sí; que el code-mandante Andrés Sierra Quiñones había conocido a la de-mandada, Nilda Rodríguez Luciano, en Nueva York; que “se relacionó sentimentalmente” con ella y que, como resul-tado de esa relación, la señora Rodríguez Luciano le soli-citó la cantidad de $50,000 para la compra de una propie-dad situada en el barrio Boquerón de Cabo Rojo. Expusieron que el 23 de septiembre de 1997 el señor Sierra Quiñones retiró el dinero en efectivo de una cuenta en el Banco Popular y lo depositó en una cuenta de la señora Rodríguez Luciano, quien, a su vez, adquirió la propiedad y otorgó la escritura correspondiente ante el notario E. Del Toro Román. Los demandantes solicitaron la división de la comunidad de bienes alegadamente generada entre ellos y la demandada, y que el tribunal ordenara a ésta que devol-viera la cantidad de $50,000 aportados para la adquisición de la propiedad.
Después de ciertos procedimientos ante la Subsección de Distrito, Sala de Cabo Rojo, el caso fue trasladado a la Sala Superior de Mayagüez el 23 de septiembre de 1999.
La demanda fue contestada el 14 de octubre de 1999. En lo esencial, la demandada, señora Rodríguez Luciano, negó que entre ella y los demandantes existiera una comunidad de bienes, y que el señor Sierra Quiñones pudiera reclamar participación alguna en el inmueble adquirido por la se-ñora Rodríguez Luciano.
El 4 de mayo de 2000, durante la “conferencia sobre el estado de los procedimientos”, el tribunal le ordenó a las partes que sometieran sendos memorandos de derecho so-bre la posibilidad jurídica de que en el presente caso exis-*744tiera una comunidad de bienes. La parte demandante pre-sentó su memorando el 28 de junio de 2000 y la demandada lo hizo el 9 de agosto de 2000.
El 22 de febrero de 2001 los demandantes comparecie-ron por conducto de un nuevo representante legal y solici-taron autorización para enmendar las alegaciones de la de-manda mediante la “radicación de demanda enmendada y ampliación de descubrimiento de prueba”. La demanda “enmendada” propuesta no aduce causal alguna de división de comunidad y trata, estrictamente, sobre cobro de dinero y enriquecimiento injusto. Se reclaman, además, daños y perjuicios. La señora Rodríguez Luciano se opuso a la soli-citud de los demandantes.
El 18 de mayo el Tribunal de Primera Instancia emitió dos dictámenes: una resolución en la cual denegó la solici-tud de enmienda a la demanda y una sentencia mediante la cual desestimó la demanda original. Sometido el caso oportunamente ante el entonces Tribunal de Circuito de Apelaciones, éste confirmó ambos dictámenes.
El 1 de noviembre de 2001 los esposos Sierra Quiñones y Dávila Torres presentaron una solicitud de certiorari en la que nos solicitan que revisemos la sentencia del tribunal apelativo y, en consecuencia, acojamos la demanda enmendada. Alegaron que el tribunal apelativo incidió al “confirmar la determinación del Tribunal de Primera Ins-tancia que denegó a los peticionarios su solicitud de en-mienda a las alegaciones de la demanda y [ampliación del] término de descubrimiento de prueba”, a pesar de que la parte demandada no levantó ningún señalamiento de per-juicio y tampoco el caso se encontraba “maduro”, ya que las partes habían manifestado que no habían terminado con el descubrimiento de prueba. Alegaron, además, que erró el tribunal apelativo al confirmar la actuación del Tribunal de Primera Instancia en cuanto a que la parte demandante peticionaria no contaba con una causa de acción. Por úl-timo, argumentaron que el tribunal recurrido erró al afir-*745mar que las enmiendas propuestas a la demanda y a las alegaciones alteraban sustancialmente la causa de acción. Petición de certiorari, págs. 3-4.
Examinada esta petición, ordenamos a la parte recu-rrida que nos mostrara causa por la cual no debíamos re-vocar la sentencia emitida por el entonces Tribunal de Cir-cuito de Apelaciones. Luego de que ambas partes comparecieran, procedemos a resolver.
r — H HH
El caso ante nuestra consideración presenta una contro-versia eminentemente procesal, en torno a la enmienda a las alegaciones de la parte demandante. En correcto ejer-cicio de adjudicación es necesario que, de entrada, exami-nemos esta controversia a la luz de uno de los principios cardinales de nuestro procedimiento civil, que favorece que los casos se resuelvan en sus méritos.
En Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115, 124 (1992), explicamos que hay una clara política pública judicial de que “los casos se ventilen en sus méritos”. Allí sostuvimos, además, que existe un “importante interés de que todo litigante tenga su día en corte y que la parte no sea perjudicada por los actos y omisiones de su abogado”. Esta preocupación por asegurar el derecho al día en corte nos ha llevado a interpretar, en el contexto de la Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que la disposición de un caso sumariamente sólo procede cuando el promovente ha establecido su derecho con claridad y ha quedado demostrado que la otra parte no tiene derecho a recobrar bajo cualquier circunstancia que resulte discernible de la prueba. Véase J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. 1, pág. 590, citando a Medina v. M.S.D. Química P.R., Inc., 135 D.P.R. 716 (1994).
Por otra parte, en el ámbito de la Regla 37.3 de *746Procedimiento Civil, 32 L.P.R.A. Ap. III, que rige lo relacio-nado con las sanciones por incomparecencia, hemos reite-rado que la desestimación como sanción es una medida su-mamente drástica a la que sólo debe acudirse en casos extremos en los que no exista duda sobre la irresponsabi-lidad de la parte así sancionada. Hace ya cuatro décadas resolvimos que
[d]esestimar ... una demanda ... como medio de sanción ... tiene el efecto de privar a un ciudadano de la función judicial de adjudicación que forma parte de nuestra estructura consti-tucional, privándole la oportunidad de un día en corte para hacer valer en los méritos la legitimidad de su derecho a re-clamar .... (Énfasis suplido.) Ramírez de Arellano v. Srio. de Hacienda, 85 D.P.R. 823, 829 (1962). Véanse, además: Garriga Gordils v. Maldonado Colón, 109 D.P.R. 817 (1980); Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787 (1974); Díaz v. Tribunal Superior, 93 D.P.R. 79, 85 (1966).
En el contexto de las desestimaciones por insuficiencia de la prueba —Regla 39.2(c) de Procedimiento Civil, 32 L.P.R.A. Ap. III— hemos resuelto de manera cónsona con lo antes expuesto. Así, hemos apuntado que no se debe desestimar una demanda por este fundamento, a me-nos que se “desprenda con toda certeza que el demandante no tiene derecho a remedio alguno bajo cualquier estado de hechos que puedan ser probados en apoyo de su reclamación”. (Énfasis suprimido.) Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305, 309 (1970). Frente a una moción de parte para desestimar una demanda, la acción debe ser interpretada lo más liberalmente posible a favor del reclamante: “La privación a un litigante de su día en corte es una medida procedente sólo en casos extremos.” Rosario v. Nationwide Mutual, 158 D.P.R. 775, 780 (2003). Véanse: Metrop. de Préstamos v. López de Victoria, 141 D.P.R. 844 (1996); Candal v. CT Radiology Office, Inc., 112 D.P.R. 227, 229 (1982); Moa v. E.L.A., 100 D.P.R. 573, 582 (1972); Martín Santos v. C.R.U.V., 89 D.P.R. 175 (1963).
También hemos sostenido que nuestro procedi-*747miento civil trasciende “la mística de las palabras”. Ruiz Santiago v. E.L.A., 116 D.P.R. 306, 309 esc. 2 (1985). En nuestro ordenamiento no existen requisitos sobre nomen-clatura o formalismos lingüísticos como presupuestos para la validez de una petición legal. De hecho, hemos sostenido que el nombre con que se denomina un recurso “no es de-terminante de su naturaleza” y no debe ser decisivo “desde el punto de vista de la función de hacer justicia”. Pueblo v. Ruiz Torres, 127 D.P.R. 612, 617 (1990). Véase, también, Regla 70 de Procedimiento Civil, 32 L.P.R.A. Ap. III (sobre la denominación o súplica errónea). Es en este contexto que debemos interpretar la Regla 13.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que gobierna directamente la controversia ante nuestra consideración.
1 — 1 H-4 1 — 1
La Regla 13.1, supra, establece, en lo pertinente, que
[c]ualquier parte podrá enmendar sus alegaciones una vez en cualquier momento antes de habérsele notificado una ale-gación respondiente .... En cualquier otro caso las partes po-drán enmendar su alegación únicamente con permiso del tribunal o mediante el consentimiento por escrito de la parte contraria; y el permiso se concederá liberalmente cuando la justicia así lo requiera.
Es decir, esta regla permite que una vez notificada una alegación respondiente, la demanda se enmiende, aunque únicamente con la autorización del tribunal o mediante consentimiento por escrito de la parte contraria. Asimismo, establece una clarísima directriz en cuanto a la concesión liberal de este remedio “cuando la justicia así lo requiera”. Resulta evidente que la regla concede, en primer lugar, discreción al tribunal para determinar la procedencia de una enmienda a las alegaciones y, en segundo lugar, favorece su concesión.
*748Así lo ha interpretado nuestra jurisprudencia, según reconoce el comentarista José Cuevas Segarra, quien señala que
Dios estatutos que conceden discreción a los tribunales para autorizar enmiendas, dejar sin efecto actuaciones anteriores y otros actos similares para lograr justicia sustancial, son pre-ceptos reparadores que deben interpretarse liberalmente. J. Cuevas Segarra, op. cit., pág. 314, citando a. Ñeca Mortg. Corp. v. A&W Dev., 137 D.P.R. 860 (1995); Ortiz Díaz v. R. & R. Motors Sales Corp., 131 D.P.R. 829 (1992), y a Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984).
En Epifanio Vidal, Inc. v. Suro, 103 D.P.R. 793, 796 (1975), definimos el alcance de la liberalidad con la que debe concederse la autorización para enmendar las alegaciones y establecimos los criterios para su ejecución. Allí señalamos que
[l]a liberalidad de la Regla 13.1 para conceder enmiendas no es infinita; está condicionada por un juicioso ejercicio de dis-creción que ha de ponderar por el momento en que se solicitan, su impacto en la pronta adjudicación de la cuestión litigiosa, la razón o ausencia de ella para la demora e inacción original del promovente de la enmienda, el perjuicio que la misma cau-saría a la otra parte y hasta la naturaleza y méritos intrínse-cos de la defensa que tardíamente se plantea.
Así, pues, son cuatro los elementos que deben considerarse para aplicar esta regla: (1) el impacto del tiempo transcurrido previo a la enmienda, (2) la razón de la demora, (3) el perjuicio a la otra parte, y (4) la procedencia de la enmienda solicitada. Es nuestro parecer que estos elementos no operan aisladamente, de modo que el paso del tiempo no impide, ipso facto, que el tribunal admita una enmienda. Tampoco resultaría sensato declarar “sin lugar” una petición de enmienda a las alegaciones por el solo hecho de que los procedimientos judiciales se encuentran en una etapa sustancialmente adelantada. Hemos abordado este último aspecto y hemos sostenido que los tribunales deben conceder el permiso para enmendar la de-*749manda liberalmente, “aun en etapas avanzadas de los procedimientos”. (Énfasis suplido.) Álamo v. Supermercado Grande, Inc., 158 D.P.R. 93, 103 esc. 8 (2002). Véanse: Ortiz Díaz v. R. & R. Motors Sales Corp., supra, pág. 836; Granados v. Rodríguez Estrada I, 124 D.P.R. 1, 43 (1989); Pérez Cruz v. Hosp. La Concepción, supra, pág. 737 esc. 4. De hecho, hemos considerado que se pueden realizar en-miendas en etapas tan avanzadas como la conferencia con antelación al juicio. Al respecto, hemos indicado que “[l]a conferencia preliminar al juicio, cuyo propósito es simplifi-car los procedimientos, ofrece la oportunidad para que se sometan al tribunal posibles enmiendas a las alegaciones antes de la vista en su fondo”. Ortiz Díaz v. R. & R. Motors Sales Corp., supra, pág. 837.
La autorización para enmendar se deniega usualmente cuando “entraña [un] perjuicio indebido a la parte concernida, o cuando la petición se intenta enmendar en un momento irrazonablemente tardío”. Torres Cruz v. Municipio de San Juan, 103 D.P.R. 217, 220 (1975). Asimismo, en el citado caso se indica que el ofrecimiento tardío de la enmienda no es suficiente de por sí para justificar la denegación del permiso, si no se ha causado perjuicio a la otra parte. Torres Cruz v. Municipio de San Juan, supra, pág. 220 esc. 1.
Cuevas Segarra señala que “[cjuando la propuesta de-manda enmendada altera radicalmente el alcance y la na-turaleza del caso, con un consecuencial cambio, convir-tiendo la controversia inicial en tangencial, el permiso para enmendar debe ser denegado”. No obstante, a conti-nuación añade lo siguiente: “[p]ero se pueden adicionar nuevas teorías y nuevas reclamaciones.” Cuevas Segarra, op. cit., pág. 316. El mismo autor parece explicar el alcance de estos comentarios al señalar que “[e]l cambio de teoría por sí sólo no es suficiente para denegar el permiso a me-nos que éste cause perjuicio al demandado”. Id., pág. 317.
Ante una solicitud de autorización para enmen-*750dar las alegaciones, resulta especialmente importante eva-luar el perjuicio que puede causarse a la parte contraria. Ciertamente, éste debe ser el factor determinante, puesto que carece de importancia el tiempo que haya pasado desde la presentación original de la demanda o la natura-leza de la enmienda, si ésta resulta inocua a la justicia o a la parte contraria. Esto, más que restarle importancia a los demás elementos establecidos en Epifanio Vidal, Inc. v. Suro, supra, realza la importancia de examinarlos en conjunto.
IV
Es preciso, pues, examinar si a la luz del derecho ex-puesto el tribunal de instancia abusó de su discreción al no conceder la enmienda a las alegaciones solicitada por la parte demandante. Para ello, es necesario repasar algunos incidentes procesales previos a la determinación del Tribunal de Primera Instancia.
Durante la conferencia sobre el estado de los procedi-mientos celebrada el 4 de mayo de 2000, el tribunal ordenó a los abogados presentar sendos memorandos de derecho “para que revisen si efectivamente en el presente caso hay causa de acción”. Apéndice, pág. 24. La parte demandante presentó su memorando el 28 de junio de 2000 y la deman-dada lo hizo el 9 de agosto de 2000. El 12 de enero de 2001 el abogado de la parte demandante presentó una moción de renuncia de representación legal y el 20 de febrero de 2001 se anunció una nueva representación legal de la parte demandante.
Dos días más tarde, la parte demandante presentó su Solicitud de Enmienda a las Alegaciones de la Demanda mediante Radicación de Demanda Enmendada y Amplia-ción del Término de Descubrimiento de Prueba. En esta petición señaló que la anterior representación legal de la parte demandante “no llevó a cabo ... trámites procesales *751de rigor para presentar una representación legal adecuada”. Apéndice, pág. 36. La parte demandante se-ñaló, además, que coincidía con la parte demandada “a los efectos de que nunca ha existido una comunidad de bienes entre ella y la parte demandante”. Id.
En la demanda enmendada se alegó esencialmente que la demandada, bajo “treta y engaño”, convenció al deman-dante que le “facilitara (le prestara)” la suma de $50,000. La demanda expande los hechos alegados en la demanda original, añadiendo detalles sobre la relación entre el code-mandante y la demandada. Asimismo, se añaden reclama-ciones sobre otras sumas alegadamente adeudadas por la demandada, intereses sobre dichas sumas, daños y perjui-cios y gastos de abogados.
La principal característica de la demanda enmendada es la ampliación en la discusión de los hechos relacionados a la entrega de los $50,000 por el codemandante, señor Sierra Quiñones, a la demandada. Se explica que ambos se conocieron en la ciudad de Nueva York, que surgió una relación sentimental entre ellos y que en medio de dicha relación se realizaron varias transferencias patrimoniales del primero a favor de la segunda. Se alega que la deman-dada obtuvo el dinero del demandante bajo treta y engaño, y tomó ventaja de él.
En cuanto a las alegaciones, la demanda enmendada propone una teoría legal distinta. Mientras que en la de-manda original se solicitaba la división de una supuesta comunidad de bienes habida entre la sociedad legal de ga-nanciales y la señora Rodríguez Luciano, en la demanda enmendada se solicita la devolución del dinero prestado (cobro de dinero). Se añade así un nuevo elemento subje-tivo, la intención del codemandante de entregar el dinero en calidad de préstamo. Ciertamente la teoría legal es sus-tancialmente distinta, pero no varió en lo absoluto los he-chos esenciales alegados desde que se inició el pleito, es decir, que el codemandante realizó una sustancial trasfe-*752rencia patrimonial a favor de la demandada, que dichos bienes eran gananciales y que los codemandantes desea-ban que se les devolviera el dinero traspasado. Expuesto este trasfondo fáctico, analicémoslo conforme a los criterios establecidos en nuestra jurisprudencia.
En primer lugar debemos señalar que el permiso para enmendar las alegaciones se solicitó dos años y nueve me-ses después de presentada la demanda original y un año y casi cuatro meses después de contestada la demanda. Sin embargo, durante casi un año el caso se mantuvo sujeto a la jurisdicción de la subsección del Tribunal de Distrito de Cabo Rojo, hasta que eventualmente fue trasladado a la Sala Superior de Mayagüez. Por eso, a pesar del tiempo trascurrido, el caso se encontraba en etapas bastante iniciales.
A diferencia de lo que señala el Tribunal de Apelaciones, el caso no estaba “sometido” cuando se solicitó autorización para enmendar las alegaciones. Según se desprende de las minutas y de la propia sentencia del tribunal de instancia, el caso se hallaba “sometido” únicamente en cuanto a la controversia sobre si existía una comunidad de bienes en-tre las partes, ante la realidad de que entre el codeman-dante y la demandada nunca hubo una relación de concubinato. Las partes sometieron memorandos de dere-cho para discutir este punto, no obstante lo cual el tribunal de instancia no resolvió dicha controversia, hasta que en su solicitud para enmendar la demanda, presentada seis meses después, la propia parte demandante, a través de una nueva representación legal, reconoció que no existía una comunidad de bienes entre la sociedad de gananciales y la señora Rodríguez Luciano. El Tribunal de Primera Instancia se valió entonces de esa admisión para desesti-mar la demanda, ya que, a su entender, “la razón de pedir no se justificaba”.
En sus respectivas sentencias, el Tribunal de Primera Instancia y el Tribunal de Apelaciones le dieron mucho *753peso a la opinión de Cuevas Segarra, quien señala, como dijimos anteriormente, que cuando la demanda enmen-dada altera radicalmente el alcance y la naturaleza del caso, convirtiendo la controversia inicial en una tangen-cial, el permiso de enmienda debe negarse. Véase Cuevas Segarra, op. cit., pág. 316.
Evidentemente, los tribunales recurridos pasaron por alto el contexto en que se realiza dicho comentario y des-cartaron los criterios establecidos en Epifanio Vidal Inc. v. Suro, supra. Recordemos que el perjuicio a la justicia y a las partes es el criterio rector al momento de autorizar o denegar una enmienda a las alegaciones. Recordemos ade-más que este criterio debe aplicarse de manera integral con los demás elementos expuestos en Epifanio Vidal, Inc. v. Suro, supra.
Nos parece que en este caso el mero transcurso del tiempo no impedía que el tribunal permitiera la enmienda a la demanda, sobre todo cuando la parte demandante no alegó que ésta le acarrearía perjuicio específico alguno. De cualquier modo, debemos señalar que la enmienda aquí solicitada no afectaba “sustancialmente” la reclamación original. Debemos recordar que las alegaciones iniciales de una demanda sirven para exponer a grandes rasgos cuáles son las reclamaciones de la parte demandante para que la parte demandada quede notificada de los planteamientos en su contra. Álamo v. Supermercado Grande, Inc., supra, pág. 103; Dorante v. Wrangler of Puerto Rico, 145 D.P.R. 408, 413—414 (1998); Reyes v. Cantera Ramos, Inc., 139 D.P.R. 925, 929 (1996). De las alegaciones originales en este caso surgía claramente un hecho esencial: el codeman-dante Sierra Quiñones realizó una trasferencia sustancial de patrimonio ganancial, $50,000, a favor de la deman-dada, y los codemandantes reclamaban su devolución.
En cuanto a los méritos de la enmienda, basta decir que si los demandantes lograsen demostrar que la trasferencia patrimonial del señor Sierra Quiñones a la demandada se-*754ñora Rodríguez Luciano se hizo en calidad de préstamo, tendrían una causa de acción justiciable, verbigracia, una acción en cobro de dinero.
V
Hemos establecido que el Tribunal de Primera Instancia no procedió conforme a derecho al no examinar la solicitud de enmiendas a las alegaciones a la luz de los criterios adoptados por este Tribunal. Asimismo, consideramos que a la luz de estos criterios, la falta de prueba sobre perjuicio a la justicia o a las partes le impedía denegar la solicitud de enmienda. No debemos olvidar que el tribunal de instancia no sólo negó la enmienda a la demanda, sino que desestimó la demanda motu proprio, aparentemente al entender que no existía un remedio en ley para esta controversia. En dicho sentido, el tribunal erró también. Veamos.
Recordemos que si bien el Art. 93 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 286, permite el ejercicio unilateral de un cónyuge en actos de mera administración sobre bienes gananciales, los Arts. 91 y 1313 del Código Civil, 31 L.P.R.A. secs. 284 y 3672, requieren el consentimiento de ambos cónyuges para disponer de los bienes comunes. Es decir, en Puerto Rico rige un sistema de coadministración de la sociedad de bienes gananciales. Se ha dicho que
[e]l principio inspirador de igualdad jurídica entre los esposos ... quedó plasmado en esos artículos, que establecen el sistema de disposición conjunta. El mismo requiere que los actos dis-positivos sobre bienes gananciales sean el resultado de la de-cisión mutua de los cónyuges. (Énfasis suplido.) R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación compa-rada, San Juan, Ed. Programa de Educación Jurídica Continua de la Universidad Interamericana de Puerto Rico, 1997, pág. 426.
El Art. 1313 del Código Civil, supra, establece que
*755... ninguno de los dos [cónyuges] podrá donar, enajenar, ni obligar a título oneroso, los bienes muebles e inmuebles de la sociedad de gananciales sin el consentimiento escrito del otro cónyuge, excepto las cosas destinadas al uso de la familia o personales de acuerdo con la posición social o económica de ambos cónyuges.
Por otra parte, el Art. 91 de Código Civil, supra, dis-pone, en lo pertinente, que “[l]os bienes inmuebles de la sociedad conyugal no podrán ser enajenados o gravados, bajo pena de nulidad, sino mediante el consentimiento es-crito de ambos cónyuges”.
Se observa que ambos artículos limitan considerablemente la capacidad individual de cada cónyuge para disponer de bienes gananciales. El Art. 1313, supra, se refiere tanto a bienes muebles como inmuebles, mientras que el Art. 91, supra, se refiere únicamente a los bienes inmuebles. La diferencia fundamental entre estos dos artículos es que el Art. 91 establece la nulidad como consecuencia de la contravención de su mandato, al tiempo que el Art. 1313 sólo prohíbe que un cónyuge enajene los bienes sin autorización del otro. De esa forma, la enajenación sin autorización se convierte en un negocio jurídico meramente anulable y, por lo tanto, ratificable. Trabal Morales v. Ruiz Rodríguez, 125 D.P.R. 340, 347 (1990). Al respecto, en Pérez Mercado v. Martínez Rondón, 130 D.P.R. 134, 150-151 (1992), se aclara, entre otras cosas, que
... en el caso de un contrato otorgado por un cónyuge sin la comparecencia del otro —en la eventualidad de que el consen-timiento de éste resulte indispensable— la única persona le-gitimada para impugnar dicho contrato será el cónyuge sin cuyo consentimiento se otorgó. (Escolios omitidos.)
De lo anterior se desprende claramente que, de acuerdo con el citado Art. 1313, los actos de donación o enajenación de uno de los cónyuges sin el consentimiento del otro son actos de enajenación anulables. Asimismo, la persona con legitimación activa para impugnar la validez *756de un acto de ese tipo es el cónyuge a quien no se le solicitó autorización.
Las alegaciones de la demanda original establecían una controversia de derecho susceptible de solución por el tribunal. Es decir, se planteaba que uno de los componen-tes de la sociedad de gananciales, el señor Sierra Quiño-nes, había enajenado, a título gratuito, una considerable cantidad de bienes muebles gananciales a un tercero, la demandada señora Rodríguez Luciano. La codemandante, Antonia Dávila Torres, impugnaba esta enajenación. Siendo ella la persona con legitimación activa para impug-nar la donación anulable de bienes de la sociedad conyu-gal, la demanda no se debió desestimar, al menos en lo que a ella y a la sociedad de gananciales concernía.
Es nuestra opinión que el Tribunal de Primera Instan-cia debió examinar el presente caso a la luz de la doctrina aplicable a los casos de coadministración de la sociedad de gananciales. Más aún, consideramos que la enmienda pro-puesta por los demandantes era innecesaria para mante-ner viva una controversia justiciable, ya que de la de-manda original surgía una alegación de que el esposo había enajenado bienes conyugales sin la autorización de su cónyuge.
Hacemos estos señalamientos en el contexto de la discu-sión sobre la decisión del tribunal de instancia de desesti-mar la demanda motu proprio, bajo el fundamento de que ya no existía una razón de pedir. Nos parece evidente que el tribunal sentenciador debió examinar todas las posibles reclamaciones deducibles de los hechos inicialmente alegados.
VI
Concluimos que el Tribunal de Primera Instancia abusó de su discreción al no evaluar la procedencia de la solicitud de enmienda a la demanda de acuerdo con los criterios *757establecidos por la jurisprudencia. Asimismo, erró al des-estimar la demanda sin atender todas las posibles recla-maciones que surgían de los hechos alegados en la de-manda original. De igual forma erró el foro apelativo al confirmar el proceder del foro de instancia.
Por los fundamentos antes expuestos, se revoca la reso-lución recurrida y, por consiguiente, la resolución interlo-cutoria y la sentencia final dictadas por el Tribunal de Pri-mera Instancia, Sala Superior de Mayagüez. Se autorizan las enmiendas a las alegaciones según solicitadas por los demandantes y se devuelve el caso al foro de instancia para la continuación de los procedimientos.

Se dictará sentencia de conformidad.